Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 22, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of 5V2 to 11 years concurrent with a term of 4V2 to 9 years, unanimously affirmed.
The court’s determination that the race-neutral reason offered by the prosecutor for the peremptory challenge at issue was nonpretextual is supported by the record and entitled to great deference (see, People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103), and we decline to disturb that determination.
The court’s charge, viewed as a whole, conveyed the proper principles concerning the elements of the crimes charged (People v Fields, 87 NY2d 821, 823) and did not serve to remove a factual issue from the jury’s consideration. Concur — Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.